Case 2:20-cv-10162-DSF-AFM Document 18 Filed 04/01/21 Page 1 of 1 Page ID #:65




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  FADS USA, INC.                        CASE NO.
                                        2:20−cv−10162−DSF−AFM
               Plaintiff(s),
        v.                               Order to Show Cause re
  JOYOUS ASSURANCE DANCE                 Dismissal for Lack of
  STUDIOS, INC., et al.                  Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Joyous Assurance Dance Studios, Inc, Danielle O'Neill and
     Joseph Abe failed to plead or otherwise defend within the relevant time. The
     Court orders plaintiff to show cause in writing on or before April 16, 2021
     why the claims against the non-appearing defendant(s) should not be
     dismissed for lack of prosecution. Failure to respond to this Order may
     result in sanctions, including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: April 1, 2021                        /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
